NO. 07-10-0185-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 NOVEMBER 3, 2010
                          ______________________________

                         OMAR GUERRERO, A.K.A. JUAN
                     GUERRERO A.K.A. SALVADOR GUERRERO,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                               Appellee

                        _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 59,732-E; HON. DOUGLAS R. WOODBURN, PRESIDING
                       _______________________________

                             On Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Omar Guerrero a.k.a. Juan Guerrero a.k.a. Salvador Guerrero, appellant, appeals

a conviction for the offense of aggravated robbery and a sentence of ten years

confinement in the institutional division of the Texas Department of Criminal Justice and a

fine of $10,000. Appellant timely perfected this appeal by filing a notice of appeal on May

5, 2010. The clerk’s record was filed on July 13, 2010, and the reporter’s record on

September 20, 2010. Appellant’s brief was due on October 18, 2010. On October 25,
2010, this Court received a motion to withdraw from appellant’s counsel, stating that there

was a conflict with appellant’s victim, who is also a client and relative.

       Consequently, we abate the appeal and remand the cause to the 108th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall undertake those proceedings necessary to determine the following:

       1.     whether appellant is indigent;

       2.     whether appellant desires to prosecute the appeal;

       3.     whether appellant is entitled to the appointment of an attorney due to
              his indigency.


       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters (including

the name, address, and phone number of any attorney it may appoint to represent

appellant in this appeal) in a supplemental record and cause that record to be filed with

this court by December 3, 2010. Should further time be needed to perform these tasks,

then same must be requested before December 3, 2010.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                               2